Citation Nr: 1751137	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-42 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus as secondary to a kidney disorder and/or the service-connected anxiety with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, the Veteran was denied service connection, in pertinent part, for diabetes mellitus in the October 2009 rating decision.  The Veteran submitted a notice of disagreement in March 2010.  In response to an August 2010 statement of the case, the Veteran perfected her appeal in October 2010.

In January 2016, the Board, as relevant, denied service connection for diabetes mellitus, to include as secondary to a kidney disorder and service-connected anxiety with depression.

The Veteran appealed the Board's January 2016 denial to the Court of Appeals for Veterans Claims (Court).  In June 2017, the Court issued a Memorandum Decision that vacated the portion of the January 2016 Board decision that denied entitlement to service connection for diabetes on a secondary basis and returned it to the Board for further appellate consideration; the remainder of the Board decision was not disturbed.  Therefore, the Board has recharacterized the issue on appeal to be entitlement to service connection for diabetes mellitus as secondary to service-connected anxiety with depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Consistent with the findings of the June 2017 Memorandum Decision, a VA examination is needed to adequately address the etiology of the Veteran's current diabetes mellitus claimed as secondary to service-connected anxiety with depression.  The Court found that the January 2016 Board decision did not provide adequate reasons or bases for its conclusion that a medical examination was not warranted to determine the likely nexus between the Veteran's diabetes mellitus and service.  Therefore, a remand is necessary to request a VA medical examination and opinion.  Parenthetically, the Veteran also asserts that her diabetes is secondary to a kidney disorder; however, service connection for a kidney disorder is not in effect.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records pertinent to the claim on appeal and associate them with the claims file.

2.  Then, schedule a VA examination with a suitably qualified clinician, to determine the nature and etiology of the Veteran's diagnosed diabetes mellitus.  The claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be performed.  

After a review of the claims file and examination of the Veteran, the examiner should:

(a) Provide an opinion as to whether the Veteran's diabetes mellitus was at least likely as not caused by her service-connected anxiety with depression.  

(b) Provide an opinion as to whether the Veteran's diabetes mellitus was at least likely as not AGGRAVATED (permanently worsened beyond natural progression) by the Veteran's service-connected anxiety with depression.  

*In providing these opinions, the examiner should consider the Veteran's lay statements, including those in April 2008, January 2009 and March 2009 to the effect that her service-connected anxiety led her to overeat and ultimately develop diabetes.   

A complete rationale for all proffered opinions must be provided.  

3.  Then, readjudicate the service connection claim for diabetes mellitus on a secondary basis only.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




